                                UNI LED STATES DISTRICT COURT
                                EAS l'ERN DISTRICT OF WISCONSIN


UNITED STA1ES OF AMERICA,



        v.                                                      Case No.

KARON K. CARTER,

                                  Defendant.



                                         PLEA AGREEMENT


       1.          The United States of America, by its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, and Farris Martini, Assistant United States

Attorney, and the defendant, Karon K. Carter, individually and by attorney Gabriela A. Leija,

pursuant to Rule 11 of the Federal Rules of Criminal Procedure, enter into the following plea

agreement:

                                               CHARGES

       2.          The defendant is charged in a single-count information alleging a violation of

Title 18, United States Code, Section 641.

       3.          The defendant has read and fully understands the charge contained in the

information. She fully understands the nature and elements of the crime with which she has been

charged, and the charge and the terms and conditions of the plea agreement have been fully

explained to her by her attorney.

       4.       The defendant voluntarily agrees to plead guilty to the following count set forth in

full as follows:




             Case 2:19-cr-00197-LA Filed 11/12/19 Page 1 of 12 Document 2
           THE UNITED STATES ATTORNEY CHARGES:

           On or about the 30th day of October, 2015, in the State and Eastern District of

 Wisconsin,

                                       KARON K. CARTER

 did knowingly and willfully convert to her own use money belonging to the United States and

 a department and agency thereof, namely Social Security Title XVI Supplemental Security

 Income benefits in the amount of approximately $733.

        In violation of Title 18, United States Code, Section 641.



      5.         The defendant acknowledges, understands, and agrees that she is, in fact, guilty of

the offense described in paragraph 4. The parties acknowledge and understand that if this case

were to proceed to trial, the government would be able to prove the following facts beyond a

reasonable doubt. The defendant admits that these facts are true and correct and establish her

guilt beyond a reasonable doubt:

              From approximately September 26, 2000, until the present, Karon Carter
       ("Carter") has owned a property located at 5008-5010 N. 47th St., Milwaukee, Wisconsin
       53218 (the "Property"). Throughout the time period relevant to the facts below, Carter's
       primary residence was located at 3024 N. 62nd St., Milwaukee, Wisconsin 53210.

               On or about April 28, 2015, Carter sought Supplemental Security Income (SSI)
       benefits from the United States Social Security Administration (SSA) on behalf of her
       daughter, C.R.S. In support of this application, Carter provided a statement to SSA on or
       about May 8, 2015, in order for SSA to determine whether her daughter was eligible for
       this and other SSA-administered benefits. As part of this process, SSA asked Carter about
       Carter's resources, including any property she owned. Resources generally include cash
       and any other personal property, including real property, which an individual owns and
       can convert to cash. Carter disclosed a vehicle, cash, and a savings account. SSA provided
       Carter with a summary statement reflecting the representations Carter made to SSA;
       Carter was instructed to review the summary for accuracy and to correct any mistakes or
       omissions. Carter was warned that knowingly giving a false or misleading statement about
       a material fact in an application for benefits is a crime.

                                                  2


           Case 2:19-cr-00197-LA Filed 11/12/19 Page 2 of 12 Document 2
               Carter again provided statements to SSA regarding her income and resources on
        or about the following dates: September 3, 2015; June 24, 2017; and May 30, 2018. On
        each occasion, SSA provided a summary for Carter's review and correction.

                On all four occasions that SSA inquired as to Carter's resources — on or about the
        dates set out above (May 8, 2015; September 3, 2015; June 24, 2017; and May 30, 2018)
        — Carter knowingly and willfully failed to disclose her ownership of the Property, which is
        a countable resource under SSA 's Program Operations Manual System (POMS)
        guidelines. When provided summary statements, she failed to correct this omission.

               Carter received SSI benefits on her daughter's behalffrom May 2015 through July
        2018. An overpayment of benefits in the amount of $25,637.88 occurred as a result of
        Carter's representations and omissions, through no fault of SSA. This included, among
        other payments, a deposit on or about October 30, 2015, into a credit union account
        belonging to and controlled by Carter, in the amount of $733.00. Carter kept and used this
        money.


        This information is provided for the purpose of setting forth a factual basis for the plea of

guilty. It is not a full recitation of the defendant's knowledge of, or participation in, this offense.

                                            PENALTIES

       6.       The parties understand and agree that the offense to which the defendant will

enter a plea of guilty carries the following maximum term of imprisonment and fine: 1 year and

$100,000. It also carries a mandatory special assessment of $25 and a maximum of 1 year on

supervised release. The parties further recognize that a restitution order may be entered by the

court. The parties' acknowledgments, understandings, and agreements with regard to restitution

are set forth in paragraphs 25 and 26 of this agreement.

      7.       The defendant acknowledges, understands, and agrees that she has discussed the

relevant statutes as well as the applicable sentencing guidelines with her attorney.

                                            ELEMENTS

      8.       The parties understand and agree that in order to sustain the charge of Theft of

Government Property as set forth in Count One, the government must prove each of the

following propositions beyond a reasonable doubt:
                                                   3


            Case 2:19-cr-00197-LA Filed 11/12/19 Page 3 of 12 Document 2
       First, the money described in the information belonged to the United States;
       Second, the money had some value;
       Third, the defendant knowingly converted that money to the defendant's own use; and
       Fourth, the defendant did so knowingly with the intent to deprive the owner of the use or
       benefit of that money.

                                  SENTENCING PROVISIONS

       9.       The parties agree to waive the time limits in Fed. R. Crim. P. 32 relating to the

presentence report, including that the presentence report be disclosed not less than 35 days

before the sentencing hearing, in favor of a schedule for disclosure, and the filing of any

objections, to be established by the court at the change of plea hearing.

      10.      The parties acknowledge, understand, and agree that any sentence imposed by the

court will be pursuant to the Sentencing Reform Act, and that the court will give due regard to

the Sentencing Guidelines when sentencing the defendant.

      11.      The parties acknowledge and understand that prior to sentencing the United States

Probation Office will conduct its own investigation of the defendant's criminal history. The

parties further acknowledge and understand that, at the time the defendant enters a guilty plea,

the parties may not have full and complete information regarding the defendant's criminal

history. The parties acknowledge, understand, and agree that the defendant may not move to

withdraw the guilty plea solely as a result of the sentencing court's determination of the

defendant's criminal history.

                                Sentencing Guidelines Calculations

      12.      The defendant acknowledges and understands that the sentencing guidelines

recommendations contained in this agreement do not create any right to be sentenced within any

particular sentence range, and that the court may impose a reasonable sentence above or below

the guideline range. The parties further understand and agree that if the defendant has provided



                                                 4


            Case 2:19-cr-00197-LA Filed 11/12/19 Page 4 of 12 Document 2
false, incomplete, or inaccurate information that affects the calculations, the government is not

bound to make the recommendations contained in this agreement.

                                          Relevant Conduct

      13.       The parties acknowledge, understand, and agree that pursuant to Sentencing

Guidelines Manual § 1B1.3, the sentencing judge may consider relevant conduct in calculating

the sentencing guidelines range, even if the relevant conduct is not the subject of the offense to

which the defendant is pleading guilty.

                                       Base Offense Level

      14.       The parties agree to recommend to the sentencing court that the applicable base

offense level for the offense charged in Count One is 6 under Sentencing Guidelines Manual §

2B1.1(a)(2).

                                Specific Offense Characteristics

      15.      The parties agree to recommend to the sentencing court that a 4-level

increase/decrease for a greater than $15,000 loss amount under Sentencing Guidelines Manual §

2B1.1(b)(1)(C) is applicable to the offense level for the offense charged in the information.

                                  Acceptance of Responsibility

      16.      The government agrees to recommend a two-level decrease for acceptance of

responsibility as authorized by Sentencing Guidelines Manual § 3E1.1(a), but only if the

defendant exhibits conduct consistent with the acceptance of responsibility.

                                 Sentencing Recommendations

      17.      Both parties reserve the right to provide the district court and the probation office

with any and all information which might be pertinent to the sentencing process, including but

not limited to any and all conduct related to the offense as well as any and all matters which

might constitute aggravating or mitigating sentencing factors.
                                                 5


            Case 2:19-cr-00197-LA Filed 11/12/19 Page 5 of 12 Document 2
      18.      Both parties reserve the right to make any recommendation regarding any other

matters not specifically addressed by this agreement.

      19.      The government agrees to recommend a sentence of probation.

                              Court's Determinations at Sentencing

      20.      The parties acknowledge, understand, and agree that neither the sentencing court

nor the United States Probation Office is a party to or bound by this agreement. The United

States Probation Office will make its own recommendations to the sentencing court. The

sentencing court will make its own determinations regarding any and all issues relating to the

imposition of sentence and may impose any sentence authorized by law up to the maximum

penalties set forth in paragraph 6 above. The parties further understand that the sentencing court

will be guided by the sentencing guidelines but will not be bound by the sentencing guidelines

and may impose a reasonable sentence above or below the calculated guideline range.

      21.      The parties acknowledge, understand, and agree that the defendant may not move

to withdraw the guilty plea solely as a result of the sentence imposed by the court.

                                    FINANCIAL MATTERS

      22.      The defendant acknowledges and understands that any and all financial

obligations imposed by the sentencing court are due and payable in full upon entry of the

judgment of conviction. The defendant further understands that any payment schedule imposed

by the sentencing court shall be the minimum the defendant is expected to pay and that the

government's collection of any and all court imposed financial obligations is not limited to the

payment schedule. The defendant agrees not to request any delay or stay in payment of any and

all financial obligations. If the defendant is incarcerated, the defendant agrees to participate in

the Bureau of Prisons' Inmate Financial Responsibility Program, regardless of whether the court

specifically directs participation or imposes a schedule of payments.
                                                  6


            Case 2:19-cr-00197-LA Filed 11/12/19 Page 6 of 12 Document 2
      23.        The defendant agrees to provide to the Financial Litigation Unit (FLU) of the

United States Attorney's Office, upon request of the FLU during any period of probation or

supervised release imposed by the court, a complete and sworn financial statement on a form

provided by FLU and any documentation required by the form.

                                         Special Assessment

      24.        The defendant agrees to pay the special assessment in the amount of $25 prior to

or at the time of sentencing.

                                             Restitution

      25.        The defendant agrees to pay restitution in the amount of $25,637.88. The

defendant understands that the court will enter an order of restitution pursuant to 18 U.S.C. §

3663(a)(3) and that the amount of restitution shall be imposed by the court regardless of the

defendant's financial resources. The defendant agrees to cooperate in efforts to collect the

restitution obligation. The defendant understands that imposition or payment of restitution will

not restrict or preclude the filing of any civil suit or administrative action.

      26.        The parties agree to advise the sentencing court at sentencing of all restitution

amounts that the defendant has paid before sentencing.

                             DEFENDANT'S WAIVER OF RIGHTS

      27.        In entering this agreement, the defendant acknowledges and understands that she

surrenders any claims she may have raised in any pretrial motion, as well as certain rights which

include the following:

            a.      If the defendant persisted in a plea of not guilty to the charges against her, she
                    would be entitled to a speedy and public trial by a court or jury. The defendant
                    has a right to a jury trial. However, in order that the trial be conducted by the
                    judge sitting without a jury, the defendant, the government and the judge all
                    must agree that the trial be conducted by the judge without a jury.



                                                   7


            Case 2:19-cr-00197-LA Filed 11/12/19 Page 7 of 12 Document 2
             b.      If the trial is a jury trial, the jury would be composed of twelve citizens
                     selected at random. The defendant and her attorney would have a say in who
                     the jurors would be by removing prospective jurors for cause where actual
                     bias or other disqualification is shown, or without cause by exercising
                     peremptory challenges. The jury would have to agree unanimously before it
                     could return a verdict of guilty. The court would instruct the jury that the
                     defendant is presumed innocent until such time, if ever, as the government
                     establishes guilt by competent evidence to the satisfaction of the jury beyond a
                     reasonable doubt.

             c.      If the trial is held by the judge without a jury, the judge would find the facts
                     and determine, after hearing all of the evidence, whether or not he was
                     persuaded of defendant's guilt beyond a reasonable doubt.

             d.      At such trial, whether by a judge or a jury, the government would be required
                     to present witnesses and other evidence against the defendant. The defendant
                     would be able to confront witnesses upon whose testimony the government is
                     relying to obtain a conviction and she would have the right to cross-examine
                     those witnesses. In turn the defendant could, but is not obligated to, present
                     witnesses and other evidence on her own behalf. The defendant would be
                     entitled to compulsory process to call witnesses.

             e.      At such trial, defendant would have a privilege against self-incrimination so
                     that she could decline to testify and no inference of guilt could be drawn from
                     her refusal to testify. If defendant desired to do so, she could testify on her
                     own behalf.

      28.         The defendant acknowledges and understands that by pleading guilty she is

waiving all the rights set forth above. The defendant further acknowledges the fact that her

attorney has explained these rights to her and the consequences of her waiver of these rights. The

defendant further acknowledges that as a part of the guilty plea hearing, the court may question

the defendant under oath, on the record, and in the presence of counsel about the offense to

which the defendant intends to plead guilty. The defendant further understands that the

defendant's answers may later be used against the defendant in a prosecution for perjury or false

statement.

      29.         The defendant knowingly and voluntarily waives all claims she may have based

upon the statute of limitations, the Speedy Trial Act, and the speedy trial provisions of the Sixth

                                                   8


            Case 2:19-cr-00197-LA Filed 11/12/19 Page 8 of 12 Document 2
Amendment. The defendant agrees that any delay between the filing of this agreement and the

entry of the defendant's guilty plea pursuant to this agreement constitutes excludable time under

the Speedy Trial Act.

      30.       Based on the government's concessions in this agreement, the defendant

knowingly and voluntarily waives her right to appeal her conviction or sentence in this case and

further waives her right to challenge her conviction or sentence in any post-conviction

proceeding, including but not limited to a motion pursuant to 28 U.S.C. § 2255. As used in this

paragraph, the term "sentence" means any term of imprisonment, term of supervised release,

term of probation, supervised release condition, fine, forfeiture order, and restitution order. The

defendant's waiver of appeal and post-conviction challenges includes the waiver of any claim

that (1) the statute or Sentencing Guidelines under which the defendant is convicted or sentenced

are unconstitutional, and (2) the conduct to which the defendant has admitted does not fall within

the scope of the statute or Sentencing Guidelines. This waiver does not extend to an appeal or

post-conviction motion based on (1) any punishment in excess of the statutory maximum, (2) the

sentencing court's reliance on any constitutionally impermissible factor, such as race, religion, or

sex, (3) ineffective assistance of counsel in connection with the negotiation of the plea agreement

or sentencing, or (4) a claim that the plea agreement was entered involuntarily.

                             Further Civil or Administrative Action

      31.       The defendant acknowledges, understands, and agrees that the defendant has

discussed with her attorney and understands that nothing contained in this agreement, including

any attachment, is meant to limit the rights and authority of the United States of America or any

other state or local government to take further civil, administrative, or regulatory action against

the defendant, including but not limited to any listing and debarment proceedings to restrict



                                                  9


            Case 2:19-cr-00197-LA Filed 11/12/19 Page 9 of 12 Document 2
rights and opportunities of the defendant to contract with or receive assistance, loans, and

benefits from United States government agencies.

                                      GENERAL MATTERS

      32.      The parties acknowledge, understand, and agree that this agreement does not

require the government to take, or not to take, any particular position in any post-conviction

motion or appeal.

      33.      The parties acknowledge, understand, and agree that this plea agreement will be

filed and become part of the public record in this case.

      34.      The parties acknowledge, understand, and agree that the United States Attorney's

office is free to notify any local, state, or federal agency of the defendant's conviction.

             EFFECT OF DEFENDANT'S BREACH OF PLEA AGREEMENT

      35.      The defendant acknowledges and understands if she violates any term of this

agreement at any time, engages in any further criminal activity prior to sentencing, or fails to

appear for sentencing, this agreement shall become null and void at the discretion of the

government. The defendant further acknowledges and understands that the government's

agreement to dismiss any charge is conditional upon final resolution of this matter. If this plea

agreement is revoked or if the defendant's conviction ultimately is overturned, then the

government retains the right to reinstate any and all dismissed charges and to file any and all

charges which were not filed because of this agreement. The defendant hereby knowingly and

voluntarily waives any defense based on the applicable statute of limitations for any charges filed

against the defendant as a result of her breach of this agreement. The defendant understands,

however, that the government may elect to proceed with the guilty plea and sentencing.




                                                 10


         Case 2:19-cr-00197-LA Filed 11/12/19 Page 10 of 12 Document 2
                       VOLUNTARINESS OF DEFENDANT'S PLEA

      36.      The defendant acknowledges, understands, and agrees that she will plead guilty

freely and voluntarily because she is in fact guilty. The defendant further acknowledges and

agrees that no threats, promises, representations, or other inducements have been made, nor

agreements reached, other than those set forth in this agreement, to induce the defendant to plead

guilty.




                                               11



          Case 2:19-cr-00197-LA Filed 11/12/19 Page 11 of 12 Document 2
                                    ACKNOWLEDGMENTS

I am the defendant. I am entering into this plea agreement freely and voluntarily. I am not now
on or under the influence of any drug, medication, alcohol, or other intoxicant or depressant,
whether or not prescribed by a physician, which would impair my ability to understand the terms
and conditions of this agreement. My attorney has reviewed every part of this agreement with me
and has advised me of the implications of the sentencing guidelines. I have discussed all aspects
of this case with my attorney and I am satisfied that my attorney has provided effective
assistance of counsel.



Date:

                                             Defendant


I am the defendant's attorney. I carefully have reviewed every part of this agreement with the
defendant. To my knowledge, my client's decision to enter into this agreement is an informed
and voluntary one.



Date:           10
                                             GiiI               JA
                                                              4
                                             Attorne for Defe. ant


For the United States of America:




                                             MA'VFHEW D. KRUEG R
                                             United States Attorney



Date:

                                             Assistant United States Attorney




                                               12


         Case 2:19-cr-00197-LA Filed 11/12/19 Page 12 of 12 Document 2
